Title: To Thomas Jefferson from Louis André Pichon, 9 July 1804
From: Pichon, Louis André
To: Jefferson, Thomas


               
                  Washington le 9 juillet 1804.
               
               Mr. Pichon a l’honneur de présenter ses respects à Monsieur le Président des Etats Unis et de le prier de vouloir bien agréer ses regrets et ses excuses de ce qu’il quitte Washington pour aller faire un excursion jusques aux environs de Philadelphie sans prendre congé de Monsieur le Président. Mais dabord le depart, fixé à aujourd hui, nétait que pour aller jusques chez Ross passer quelques jours. Me Pichon desire decidement aller plus loin pour faire une diversion plus efficace à Son chagrin & Mr. Pichon l’emmene en consèquence jusques à Phile. Mr. & Me Pichon se flattent d’avoir cette anneè le plaisir daller saluer Monsieur le Président à Monticello & prendre congé de lui pour retourner en Europe: après la perte quils viennent d’eprouver, quelles que soient les résolutions de son Gouvernement Mr. Pichon ne restera pas aux Etats Unis une autre anneè.
              
          Editors’ Translation
               
                  
                     Washington, 9 July 1804
                  
                  Mr. Pichon has the honor of sending his regards to the president of the United States and asking him to accept his regret and apologies for leaving Washington for the Philadelphia area without saying goodbye. Originally the departure, scheduled for today, was merely for a few days at Ross’s. But since Madame Pichon very much wished to take a longer journey to provide a greater consolation in her grief, Mr. Pichon is taking her to Philadelphia. Both Mr. and Mrs. Pichon hope to have the pleasure of seeing the president at Monticello this year to bid him farewell before returning to Europe. After the loss they have suffered, Mr. Pichon will not remain in the United States another year, whatever his government decides.
               
            